Exhibit 99.1 Rogers Reports Strong Third Quarter 2007 Financial and Operating Results Consolidated Revenue Grows 13% to $2.6 Billion, Operating Profit (as adjusted) Increases 23% to $984 Million, and Net Income Increases 75% to $269 Million; Wireless Subscribers Surpass 7 Million with Net Additions up 20% Year-Over-Year, While Wireless Postpaid ARPU Grows 7% and Postpaid Churn Falls to 1.12%; Cable and Telecom Maintains Strong Net Additions of Basic Cable, Digital Cable, High-Speed Internet and Cable Telephony Subscribers; Subsequent to the End of the Quarter, Media Closes the Acquisition of the Five Citytv Television Stations TORONTO (November 1, 2007) – Rogers Communications Inc. today announced its consolidated financial and operating results for the three and nine months ended September 30, 2007. Financial highlights are as follows: Three months ended September 30, Nine months ended September 30, (In millions of dollars, except per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue (1) $ 2,611 $ 2,305 13 $ 7,436 $ 6,468 15 Operating profit (2) 986 785 26 2,215 2,123 4 Net income 269 154 75 383 446 (14 ) Net income per share: Basic $ 0.42 $ 0.25 68 $ 0.60 $ 0.71 (15 ) Diluted 0.42 0.24 75 0.60 0.69 (13 ) As adjusted:(3) Operating profit $ 984 $ 800 23 $ 2,728 $ 2,174 25 Net income 268 169 59 753 492 53 Net income per share: Basic $ 0.42 $ 0.27 56 $ 1.18 $ 0.78 51 Diluted 0.42 0.26 62 1.17 0.77 52 (1) Certain prior year amounts related to Wireless equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled “Reclassification of Wireless Equipment Sales and Cost of Sales” in our 2006 Annual MD&A for further details. (2) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles (“GAAP”). See the “Reconciliation of Operating Profit to Net Income for the Period” section for a reconciliation of operating profit to operating income and net income under Canadian GAAP and the “Key Performance Indicators and Non-GAAP Measures” section. The introduction of a cash settlement feature for stock options resulted in a one-time non-cash charge upon adoption of $452 million on May 28, 2007, which is included in operating profit for the nine months ended September 30, 2007. See the section entitled “Stock-based Compensation Expense”. (3) For details on the determination of the ‘as adjusted’ amounts, which are non-GAAP measures, see the “Supplementary Information” and the “Key Performance Indicators and Non-GAAP Measures” sections. The ‘as adjusted’ amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The ‘as adjusted’ amounts exclude (i) the impact of a one-time non-cash charge related to the introduction of a cash settlement feature for employee stock options; (ii) stock-based compensation expense; (iii) integration and restructuring expense; (iv) an adjustment of The Canadian Radio-Television Commission (“CRTC”) Part II fees related to prior periods as a result of a recent notice from the CRTC that the Part II fees due in November 2007 will not be collected by the CRTC; and (v) in respect of net income and net income per share, the loss on repayment of long-term debt. Adjusted net income and net income per share also exclude the related income tax impact of the above amounts. Rogers Communications Inc. Third Quarter 2007 1 Highlights of the third quarter of 2007 include the following: · Generated continued strong double-digit growth in quarterly revenue and operating profit (as adjusted) of 13% and 23%, respectively. Free cash flow, defined as operating profit (as adjusted) less integration and restructuring expense, additions to property, plant and equipment and interest expense, increased 91% to $442 million. In addition, net income increased 75% to $269 million. · Wireless subscriber postpaid net additions were 195,100 compared to 171,200 in the third quarter of 2006. Postpaid subscriber monthly churn fell to 1.12% versus 1.30% in the third quarter of 2006. Wireless postpaid monthly ARPU (average revenue per user) increased 7% year-over-year to $75.15 driven in part by the53% growth in data revenue to $183 million. Data revenue now represents 13.6% of network revenue with monthly data ARPU in the quarter exceeding $10 for the first time. · Cable and Telecom ended the quarter with 590,500 residential voice-over-cable telephony subscriber lines. Net additions were81,200subscriber lines for the quarter, of which approximately 7,800 were migrations from the circuit-switched platform. · Internet subscribers grew by 55,000to a total of 1,418,500, while basic cable subscribers increased by 9,100 to a total of 2,275,400 and digital cable households increased by 54,800 to reach a total of 1,291,800. · Cable launched three new ‘triple play’ packages that combine digital cable, high-speed Internet and Rogers Home Phone services in discrete packages and with easy to understand price points. These packages range from a basic starter package to a VIP Plus package, with the selection allowing our customers to choose the television, high-speed Internet and Home Phone plan that best meets their needs. · The CRTC approved the agreement under which Rogers Mediaacquired five Citytv television stations on October 31, 2007. This acquisition givesMedia a significantly enhanced broadcast television presence in the largestCanadian markets outside Quebecand is a natural complement to Media’s existing television, radio and specialty channel assets. · Successfully completed the amalgamation of RCI with its wholly owned Cable and Wireless holding company subsidiaries on July 1, 2007, with RCI assuming all the rights and obligations under the outstanding Cable and Wireless public debt indentures and swaps. As part of the amalgamation process, RCI entered into a new unsecured $2.4 billion bank credit facility. This amalgamation was effected principally to simplify the Company’s corporate structure to enable the streamlining of reporting and compliance obligations.This intracompany amalgamation did notimpact the consolidatedfinancial position or results previously reported by the Company. “The company’s continued healthy growth in subscribers and cash flow reflect our intense focus on delivering innovative products, great customer service and profitable growth,” said Ted Rogers, President and CEO of Rogers Communications Inc. “While our brand, franchises and markets are all strong, we have much work to do to maintain our leadership position.” Rogers Communications Inc. Third Quarter 2007 2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 This management’s discussion and analysis (“MD&A”) should be read in conjunction with our 2006 Annual MD&A and our 2006 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles (“GAAP”) for interim financial statements and is expressed in Canadian dollars. Please refer to Note 26 to our 2006 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States (“U.S.”) GAAP for the year ended December 31, 2006. This MD&A is current as of October 31, 2007. In this MD&A, the terms “we”, “us”, “our”, and “the Company” refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: · “Wireless”, which refers to our wireless communications operations, including Rogers Wireless Partnership (“RWP”) and Fido Inc.; · “Cable and Telecom”, which refers to our wholly-owned cable and telecom subsidiaries, including Rogers Cable Communications Inc. (“RCCI”). In January 2007, we completed a previously announced internal reorganization whereby the Cable and Internet and Rogers Home Phone segments were combined into one segment known as Cable Operations. As a result, beginning in 2007, the Cable and Telecom operating segment is comprised of the following segments: Cable Operations, Rogers Business Solutions and Rogers Retail. Comparative figures have been reclassified to reflect this new segmented reporting; · “Media”, which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including: Rogers Broadcasting, which owns Rogers Sportsnet, Radio stations, OMNI television, The Biography Channel Canada, G4TechTV Canada, and The Shopping Channel; Rogers Publishing; and Rogers Sports Entertainment, which owns the Toronto Blue Jays and the Rogers Centre.In addition, Media holds ownership interests in entities involved in specialty TV content, TV production and broadcast sales. On October 31, 2007 Media completed its previously announced acquisition of five Citytv television stations. The acquisition will be accounted for using the purchase method with the results of the Citytv stations consolidated with those of Media effective October 31, 2007. “RCI” refers to the legal entity Rogers Communications Inc. excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded to which they appear. Rogers Communications Inc. Third Quarter 2007 3 SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended September 30, Nine months ended September 30, (In millions of dollars, except per share amounts) 2007 2006 % Chg 2007 2006 % Chg Operating revenue Wireless(1) $ 1,442 $ 1,224 18 $ 4,037 $ 3,323 21 Cable and Telecom Cable Operations 657 580 13 1,923 1,695 13 Rogers Business Solutions 140 148 (5 ) 431 441 (2 ) Rogers Retail 104 73 42 288 226 27 Corporate items and eliminations (2 ) (1 ) 100 (7 ) (3 ) n/m 899 800 12 2,635 2,359 12 Media 339 319 6 953 893 7 Corporate items and eliminations (69 ) (38 ) 82 (189 ) (107 ) (77 ) Total 2,611 2,305 13 7,436 6,468 15 Operating profit (loss) (as adjusted)(2) Wireless 686 564 22 1,931 1,466 32 Cable and Telecom Cable Operations 256 210 22 733 630 16 Rogers Business Solutions 7 6 17 4 37 (89 ) Rogers Retail 2 3 (33 ) (1 ) 11 n/m 265 219 21 736 678 9 Media 46 41 12 110 108 2 Corporate items and eliminations (13 ) (24 ) (46 ) (49 ) (78 ) (37 ) Operating profit (as adjusted)(2) 984 800 23 2,728 2,174 25 Stock option plan amendment(3) - - n/m (452 ) - n/m Stock-based compensation expense(3) (11 ) (14 ) (21 ) (58 ) (37 ) 57 Integration and restructuring expense(4) (5 ) (1 ) n/m (21 ) (14 ) 50 Adjustment for CRTC Part II fees decision(5) 18 - n/m 18 - n/m Operating profit(2) 986 785 26 2,215 2,123 4 Other income and expense, net(6) 717 631 14 1,832 1,677 9 Net income $ 269 $ 154 75 $ 383 $ 446 (14 ) Net income per share:(7) Basic $ 0.42 $ 0.25 68 $ 0.60 $ 0.71 (15 ) Diluted 0.42 0.24 75 0.60 0.69 (13 ) As adjusted:(2) Net income $ 268 $ 169 59 $ 753 $ 492 53 Net income per share: Basic 0.42 0.27 56 $ 1.18 $ 0.78 51 Diluted 0.42 0.26 62 1.17 .77 52 Additions to property, plant and equipment (“PP&E)”)(2) Wireless $ 164 $ 161 2 $ 570 $ 483 18 Cable and Telecom Cable Operations 176 178 (1 ) 464 426 9 Rogers Business Solutions 18 26 (31 ) 58 50 16 Rogers Retail 5 3 67 12 5 140 199 207 (4 ) 534 481 11 Media 27 8 n/m 45 33 36 Corporate(8) 7 39 (82 ) 23 161 (86 ) Total $ 397 $ 415 (4 ) $ 1,172 $ 1,158 1 (1) Certain prior year amounts related to Wireless equipment sales and cost of equipment sales have been reclassified. Refer to the section entitled “Reclassification of Wireless Equipment Sales and Cost of Sales” in our 2006 Annual MD&A for further details. (2) As defined. See the “Supplementary Information” and the “Key Performance Indicators and Non-GAAP Measures” sections. (3) See the section entitled “Stock-based Compensation Expense”. (4) Costs incurred relate to the integration of Fido Solutions Inc. (“Fido”) and Call-Net Enterprises Inc. (“Call-Net”), the restructuring of Rogers Business Solutions and the closure of 21 retail stores in the first quarter of 2006. (5) Relates to an adjustment of CRTC Part II fees related to prior periods as a result of a recent notice from the CRTC that the Part II fees due in November 2007 will not be collected by the CRTC. See the “Government Regulation and Regulatory Developments” section. (6) See the “Reconciliation of Net Income to Operating Profit and Operating Profit (as adjusted) for the Period” section for details of these amounts. (7) Prior period per share amounts have been retroactively adjusted to reflect a two-for-one split of the Company’s Class A Voting and Class B Non-Voting shares on December 29, 2006. (8) Corporate additions to PP&E for the nine months ended September 30, 2006 includes $105 million for RCI’s purchase of real estate in Brampton, Ontario. n/m: not meaningful. Rogers Communications Inc. Third Quarter 2007 4 For discussions of the results of operations of each of these segments, refer to the respective segment sections of this MD&A. Stock-based Compensation Expense On May 28, 2007, our stock option plans were amended to attach cash settled share appreciation rights (“SARs”) to all new and previously granted options. The SAR feature allows the option holder to elect to receive in cash an amount equal to the intrinsic value, being the excess market price of the Class B Non-Voting share over the exercise price of the option, instead of exercising the option and acquiring Class B Non-Voting shares. All outstanding stock options are now classified as liabilities and are carried at their intrinsic value, as adjusted for vesting, measured as the difference between the current stock price and the option exercise price. The intrinsic value of the liability is marked to market each period and is amortized to expense over the period in which the related services are rendered, which is usually the graded vesting period, or, as applicable, over the period to the date an employee is eligible to retire, whichever is shorter. As a result of this amendment, we recorded a liability of $502 million, a one-time non-cash charge upon adoption of $452 million to revalue the outstanding options at May 28, 2007 and a $50 million decrease in contributed surplus. In addition, a future income tax recovery of $160 million was recorded as a result of the amendment. Previously, all stock options were classified as equity and were measured at the estimated fair value established by the Black-Scholes or binomial models on the date of grant. Under this method, the estimated fair value was amortized to expense over the period in which the related services were rendered, which was generally the vesting period or, as applicable, over the period to the date an employee was eligible to retire, whichever was shorter. Subsequent to May 28, 2007, the liability for stock-based compensation expense is recorded based on the intrinsic value of the options, as described above, and the expense is impacted by the change in the price of our Class B Non-Voting shares during the life of the option. At September 30, 2007, we have a liability of $545 million related to stock-based compensation recorded at its intrinsic value, including stock options, restricted share units and deferred share units. In the three and nine months ended September 30, 2007, $13 million and $30 million, respectively, was paid to option holders upon exercise of options using the SAR feature. A summary of stock-based compensation expense is as follows: Stock-based Compensation Expense Included in Operating, General and Administrative Expenses One-time Non-cash Charge Upon Adoption Three months ended September 30, Nine months ended September 30, (In millions of dollars) in Q207 2007 2006 2007 2006 Wireless $ 46 $ 2 $ 4 $ 9 $ 11 Cable and Telecom 113 3 3 13 8 Media 84 3 2 9 4 Corporate 209 3 5 27 14 $ 452 $ 11 $ 14 $ 58 $ 37 Rogers Communications Inc. Third Quarter 2007 5 Reconciliation of Net Income to Operating Profit and Operating Profit (as adjusted) for the Period The items listed below represent the consolidated income and expense amounts that are required to reconcile net income as defined under Canadian GAAP to the non-GAAP measures operating profit and operating profit (as adjusted) for the period. See the “Supplementary Information” section for a full reconciliation to operating profit (as adjusted), net income (as adjusted), and net income per share (as adjusted). For details of these amounts on a segment-by-segment basis and for an understanding of intersegment eliminations on consolidation, the following section should be read in conjunction with Note 2 to the Interim Consolidated Financial Statements entitled “Segmented Information”. Three months ended September 30, Nine months ended September 30, (In millions of dollars) 2007 2006 % Chg 2007 2006 % Chg Net income $ 269 $ 154 75 $ 383 $ 446 (14 ) Income tax expense 166 76 118 165 43 n/m Other expense (income) 10 (4 ) n/m 6 (11 ) n/m Change in the fair value of derivative instruments 5 (2 ) n/m 31 28 11 Loss on repayment of long-term debt - - n/m 47 - n/m Foreign exchange gain (1 ) - n/m (53 ) (41 ) 29 Interest expense on long-term debt 140 153 (8 ) 441 469 (6 ) Operating income 589 377 56 1,020 934 9 Depreciation and amortization 397 408 (3 ) 1,195 1,189 1 Operating profit 986 785 26 2,215 2,123 4 Stock option plan amendment - - n/m 452 - n/m Stock-based compensation expense 11 14 (21 ) 58 37 57 Integration and restructuring expense 5 1 n/m 21 14 50 Adjustment for CRTC Part II fees decision (18 ) - n/m (18 ) - n/m Operating profit (as adjusted) $ 984 $ 800 23 $ 2,728 $ 2,174 25 Net Income and Net Income Per Share As a result of the changes discussed below, we recorded net income of $269 million for the three months ended September 30, 2007, or basic and diluted earnings per share of $0.42, compared to net income of $154 million or basic earnings per share of $0.25 (diluted - $0.24) in the corresponding period in 2006. For the nine months ended September 30, 2007, we recorded net income of $383 million or basic and diluted earnings per share of $0.60, compared to net income of $446 million or basic earnings per share of $0.71 (diluted - $0.69) in the corresponding period of 2006. Income Taxes Due to our non-capital loss carryforwards, our income tax expense for the three and nine month periods ended
